edNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claims 1-16 are objected to because of the following informalities:  character numbers should be removed from the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP0551883 to Vercesi et al. (Vercesi).
Regarding claims 1, 15, and 16, Vercesi teaches an air duct which is bounded by a housing (10, Figure 2), with an air inlet end and an air outlet end (features of a duct), wherein an air flow flowing through the air duct can flow from the air inlet end to the air outlet end along a main flow direction and a manual actuating element for controlling the air outlet direction of the air flow (13, Figures 1, 3, and 5), wherein, during a translational movement of the manual actuating element along a movement axis the air outlet direction undergoes a change along a movement axis (shown in Figures 1, 3, and 5, Col. 3 lines 31-41), and wherein during a tilting movement of the manual actuating element about the movement axis the air outlet direction undergoes a change perpendicular to the movement axis (shown in Figures 1 and 5, Col. 3 lines 31-41), wherein the manual actuating element is arranged outside the air flow (shown in Figure 1) and a vehicle (Col. 1 lines 1-5).
Regarding claim 2, Vercesi teaches wherein during a translational movement of the manual actuating element along the movement axis in a first direction, the emerging air flow undergoes a change in the first direction, and in that, during a translational movement of the manual actuating element along the movement axis in a second direction opposed to the first direction, the emerging air flow undergoes a change in the second direction (shown in Figures 3 and 5 and Col. 3 lines 31-41).
Regarding claim 3, Vercesi teaches wherein, during a tilting movement of the manual actuating element in a first direction, the emerging air flow undergoes a change in the first direction perpendicular to the movement axis, and wherein , during a tilting movement of the manual actuating element in a second direction opposed to the first direction, the emerging air flow undergoes a change in the second direction perpendicular to the movement axis (shown in Figures 3 and 5 and Col. 3 lines 31-41).
Regarding claim 4, Vercesi teaches further comprising at least one air-guiding element on which the manual actuating element acts in order to control the air outlet direction (15 and 14, Figure 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vercesi in view of DE102007059190 to Ickenroth (Ickenroth).
Regarding claim 5, Vercesi teaches wherein a movement of the manual actuating element is transferred to the at least one air-guiding element by an operating shaft which is arranged inside the air flow and extends parallel to the movement axis, wherein a movement of the manual actuating element in one direction results in a movement of the operating shaft in the same direction (21, Figure 5).
Vercesi is silent on wherein the shaft is arranged outside the air flow.
Ickenroth teaches wherein the shaft is arranged outside the air flow (62 and 61 amongst other components are shown outside the airflow in Figures 2 and 4). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Vercesi with the teachings of Ickenroth to provide wherein the shaft is arranged outside the air flow. Doing so would prevent wear and tear on the components and also allow additional airflow.

Claim(s) 6-7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vercesi in view of Ickenroth and WO2016188993 to Gareis et al. (Gareis).
Regarding claim 6, Vercesi teaches a rotary shaft which is connected to the at least one air-guiding element and runs perpendicularly to the operating shaft (17, Figure 5), where during a translational movement of the operating shaft along its longitudinal axis, the rotary shaft is rotated about its axis of rotation (shown in Figures 3-5).
Vercesi is silent on wherein the rotary shaft has a gearwheel which is in engagement with a toothing of the operating shaft in such a manner that, during a translational movement of the operating shaft along its longitudinal axis, the rotary shaft is rotated about its axis of rotation.
Gareis teaches wherein the rotary shaft has a gearwheel which is in engagement with a toothing of the operating shaft in such a manner that, during a translational movement of the operating shaft along its longitudinal axis, the rotary shaft is rotated about its axis of rotation (a plurality of gears, 86, are located at the top of shafts to rotate the shafts in Figures 17-19, as an alternative to direct connections disclosed throughout the rest of the Figures). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Vercesi with the teachings of Gareis to provide wherein the rotary shaft has a gearwheel which is in engagement with a toothing of the operating shaft in such a manner that, during a translational movement of the operating shaft along its longitudinal axis, the rotary shaft is rotated about its axis of rotation. Doing so would be a simple substitution of parts and allow for a connection that’s less likely to slip or get damaged.
Regarding claim 7, the modified device of Vercesi teaches wherein the gearwheel of the rotary shaft is arranged outside the air flow as Gareis teaches the gearwheel and Ickenroth teaches the components to move the flaps outside of the airflow.
Regarding claim 12, Vercesi teaches, as air-guiding elements, a plurality of slats which extend parallel to the rotary shaft (vertical vanes 14, Figure s 3-5), are pivotable in relation to the main flow direction and are coupled in terms of movement to each other are arranged in the air duct (shown in Figures 3-5), wherein the rotary shaft is connected to one of the slats in such a manner that a rotational movement of the rotary shaft is converted into a corresponding rotational movement a slat (shown in Figures 3-5).
Vercesi is silent on wherein the rotary shaft is connected to one of the slats in such a manner that a rotational movement of the rotary shaft is converted into a corresponding rotational movement of the slats (Figures 17-19 show rotation of the rotary shaft is transmitted to all slats). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Vercesi with the teachings of Gareis to provide wherein the rotary shaft is connected to one of the slats in such a manner that a rotational movement of the rotary shaft is converted into a corresponding rotational movement of the slats. Doing so would be a simple substitution of parts and allow for a connection that’s less likely to slip or get damaged.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 8-11 the prior art would require double counting elements of Ickenroth to meet the claim limitation of claim 8 and modification to bring in the extra structure would be improper.
Regarding claims 13 and 14 arriving at the structure of these claims would require significant reworks and hindsight reasoning to arrive at the structure claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 574-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762